Exhibit 10.8
PENTAIR, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I HISTORY, PURPOSE AND EFFECTIVE DATE OF PLAN
    1  
 
       
Article II DEFINITIONS AND CONSTRUCTION
    3  
Section 2.1. Definitions
    3  
Section 2.2. Eligibility to Participate
    7  
Section 2.3. Purpose
    8  
Section 2.4. Construction
    8  
 
       
Article III PARTICIPANT DEFERRALS
    9  
Section 3.1. Election to Participate
    9  
Section 3.2. Amount of Participant’s Deferrals
    10  
Section 3.3. Payment of Deposits to Trustee
    11  
 
       
Article IV EMPLOYER CONTRIBUTIONS
    12  
Section 4.1. Employer Discretionary Contribution
    12  
Section 4.2. Employer Matching Contribution
    12  
Section 4.3. Limit on Compensation for Purposes of Employer Contributions
    13  
Section 4.4. Payment of Deposits to Trustee
    13  
 
       
Article V TRUSTEE AND TRUST AGREEMENT
    14  
Section 5.1. Appointment
    14  
Section 5.2. Fees and Expenses
    14  
Section 5.3. Use of Trust
    14  
Section 5.4. Responsibility and Authority for Fund Management
    14  
Section 5.5. Trust Assets
    15  
 
       
Article VI INVESTMENT; PARTICIPANT’S ACCOUNTS
    16  
Section 6.1. Allocation and Reallocation of Before-Tax Deposits and Employer
Contributions
    16  
Section 6.2. Allocation of Deferred Equity Awards
    16  
Section 6.3. Investment of Deposits and Employer Contributions
    17  
Section 6.4. Participant’s Accounts
    18  
Section 6.5. Beneficiaries
    18  
 
       
Article VII PAYMENT OF ACCOUNTS
    19  
Section 7.1. Time and Form of Payments
    19  
Section 7.2. Distribution Due to Death
    20  
Section 7.3. Payment of Employer Contributions
    20  
Section 7.4. Later Payment Deferral Elections
    21  
Section 7.5. Miscellaneous
    21  
 
       
Article VIII EMERGENCY WITHDRAWALS
    22  
Section 8.1. Restricted Withdrawals
    22  

i 



--------------------------------------------------------------------------------



 



         
Article IX PLAN ADMINISTRATION
    23  
Section 9.1. Committee
    23  
Section 9.2. Organization and Procedure
    24  
Section 9.3. Delegation of Authority and Responsibility
    24  
Section 9.4. Use of Professional Services
    24  
Section 9.5. Fees and Expenses
    24  
Section 9.6. Communications
    24  
Section 9.7. Claims
    25  
 
       
Article X PLAN AMENDMENTS, PLAN TERMINATION, AND MISCELLANEOUS
    26  
Section 10.1. Amendments and Termination
    26  
Section 10.2. Non-Guarantee of Employment
    27  
Section 10.3. Rights to Trust Asset
    27  
Section 10.4. Suspension of Rules
    27  
Section 10.5. Requirement of Proof
    28  
Section 10.6. Indemnification
    28  
Section 10.7. Non-Alienation and Taxes
    28  
Section 10.8. Not Compensation Under Other Benefit Plans
    29  
Section 10.9. Savings Clause
    29  
Section 10.10. Facility of Payment
    29  
Section 10.11. Requirement of Releases
    29  
Section 10.12. Board Action
    30  
Section 10.13. Computational Errors
    30  
Section 10.14. Unclaimed Benefits
    30  
Section 10.15. Communications
    30  
 
       
Article XI TRANSITIONAL RULES
    31  
Section 11.1. Introduction
    31  
Section 11.2. Amounts Deferred Under Prior Plan
    31  

 



--------------------------------------------------------------------------------



 



PENTAIR, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
ARTICLE I
HISTORY, PURPOSE AND EFFECTIVE DATE OF PLAN
          Effective January 1, 1993, Pentair, Inc. (“Pentair”) established a
non-qualified deferred compensation plan (the “Plan”) for the benefit of certain
management and highly compensated employees of Pentair and various companies in
the Pentair controlled group. Under the Plan as so initially established,
eligible participants could elect to defer receipt of base and bonus
compensation in exchange for the unfunded, unsecured promise of the
participant’s employing company to pay the amounts deferred, plus earnings, at
the time and in the manner selected by the participant when making a deferral
election. Until the time of payment, the amounts deferred under the Plan,
adjusted for any earnings credited with respect to those amounts, remain subject
to the claims of the general creditors of the participant’s employing company.
          Pentair amended and restated the Plan, effective January 1, 1996,
January 1, 1999, and January 1, 2002. As so amended and restated, the Plan
continued to permit eligible employees of Pentair and its affiliates to defer
receipt of base and bonus compensation in exchange for the unsecured promise of
the participant’s employing company to pay these amounts, as adjusted for
earnings or losses by reference to deemed investment options selected by each
participant, and commencing January 1, 1996 provided for the replacement of
benefits no longer available to certain participants under the Pentair
Retirement Savings and Stock Incentive Plan due to certain limitations imposed
by the Internal Revenue Code of 1986.
          Pentair amended the Plan in 2005 to reflect the 2004 acquisition of
the WICOR, Inc. group of companies, and the extension of the Plan in 2005 to
eligible employees of such group, and to qualify generally the Plan, the
elections made thereunder, and the Plan’s administration, for amounts deferred
and contributed for periods after 2004, by the provisions of Section 409A of the
Internal Revenue Code of 1986 and guidance thereunder issued by the Internal
Revenue Service.
          Pentair now hereby amends and restates the Plan effective January 1,
2009. This document reflects changes made to the Plan to reflect final Treasury
Regulations under Section 409A of the Internal Revenue Code of 1986, as well as
certain other changes. This document governs amounts deferred on or after
January 1, 2005. Amounts deferred prior to January 1, 2005, are governed by
terms of the Plan as in effect on December 31, 2004, which are contained in a
separate document.
          The Plan is for the benefit of a select group of management and highly
compensated employees. Benefits under the Plan are unfunded and unsecured
general obligations of Pentair and its participating affiliates. Plan
participants have the status of unsecured general creditors of their employing
company. Any assets acquired or set aside for purposes of providing or
measuring, or both, this deferred compensation may be held in a grantor trust as
the property of the participant’s employing company and subject to the claims of
its general creditors. To the extent any assets are held in a grantor trust, the
terms and provisions of the trust document will control in all cases where it is
in conflict with the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS AND CONSTRUCTION
     Section 2.1. Definitions. Unless the context clearly or necessarily
indicates the contrary, when capitalized the following words and phrases shall
have the meanings shown when used in this Article or other parts of the Plan.
          (1) “Accounts” are the accounts under the Plan to be maintained for
each Participant or the Beneficiary of a deceased former Participant.
          (2) “Administrator” is the person assigned by the Company or Committee
to handle the day-to-day administration of the Plan.
          (3) “Base Compensation” is remuneration from which an Employee may
elect before-tax deposits under the RSIP, with such remuneration determined
without regard to the dollar limit imposed under Code section 401(a)(17), but
excluding amounts included in Bonus Compensation; plus, if not taken into
account as such remuneration under the RSIP but without duplication of an amount
described in the immediately preceding sentence, any Before-tax Deposits. If and
during the period an Employee is not eligible to participate in the RSIP, his or
her Base Compensation shall be determined as through he or she were eligible to
participate in the RSIP.
          (4) “Before-tax Deposits” are compensation deferrals of Base
Compensation and/or Bonus Compensation made under the Plan at the election of a
Participant pursuant to Article III.
          (5) “Beneficiary” is the individual, trust or other entity designated
as such in writing by a Participant in accordance with applicable Plan
provisions, or such person as otherwise determined under the Plan, to receive
benefits accumulated hereunder in the event of the Participant’s death. If a
Participant is married at the time of death, the sole Beneficiary shall be the
Participant’s Spouse at such time unless the Spouse has otherwise waived or
released the right to be named as a beneficiary hereunder, or to be considered
as the Participant’s surviving Spouse for such purposes (e.g., an enforceable
prenuptial agreement), as determined in the discretion of the Committee, or the
Spouse has consented in writing to the designation of a different Beneficiary
and such consent is witnessed by an authorized Plan representative or a notary
public.
          (6) “Bonus Compensation” is compensation awarded to an Employee
pursuant to the Employer’s annual performance-based management bonus plan or
plans, and may also include other bonuses or other non-periodic items or
performance-based compensation for services rendered, as determined by the
Committee. Bonus Compensation includes only items from which an Employee may
elect before-tax deposits under the RSIP determined without regard to the dollar
limit imposed under Code section 401(a)(17). Bonus Compensation shall not
include Equity Awards.

 



--------------------------------------------------------------------------------



 



          (7) “Change in Control” or “CIC” is any one of the following:

  (i)   When a person, or more than one person acting as a group, acquires more
than fifty percent (50%) of the total fair market value or total voting power of
the Company’s stock;     (ii)   When a person, or more than one person acting as
a group, acquires within a twelve (12) month consecutive period, ending with the
date of the most recent stock acquisition, stock of the Company possessing at
least thirty percent (30%) of the total voting power of the Company’s stock;    
(iii)   When a majority of the members of the Company’s board of directors is
replaced within a twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of such board as
constituted before such appointment or election; or     (iv)   When a person, or
more than one person acting as a group, acquires within a twelve (12) month
consecutive period assets from the Company or an entity controlled by the
Company that have a total gross fair market value equal to seventy-five percent
(75%) of the total fair market value of the assets of the Company and all such
entities.

Once a person or group acquires stock meeting the thresholds set forth in
paragraphs (i) and (ii) immediately preceding, additional acquisitions of such
stock by that person or group shall be ignored in determining whether another
CIC has occurred. Asset transfers between or among controlled entities as
determined before such transfers shall not be considered in applying paragraph
(iv) immediately preceding. This provision shall be interpreted and administered
in a manner consistent with the definition of a “change of control” under Code
section 409A.
          (8) “Code” is the Internal Revenue Code of 1986, as amended and in
effect from time to time. Any reference to a specific provision of the Code
shall be deemed to refer to successor provisions thereto and the regulations
promulgated thereunder.
          (9) “Committee” is the Committee described in Article IX.
          (10) “Company” is Pentair, Inc., a Minnesota corporation, or any
successor thereto.
          (11) “Disabled” or “Disability” is a physical or mental condition,
resulting from physical or mental sickness or injury, which prevents the
individual while an Employee from engaging in any substantial gainful activity,
and which condition can be expected to last for a continuous period of not less
than twelve (12) months. For purposes of applying Section 3.2(c), however, the
immediately preceding sentence shall be applied by substituting “six (6) months”
for “twelve (12) months.”
          (12) “Employee” is an individual who is (i) employed by a
Participating Employer, (ii) a highly compensated or key management employee of
a Participating Employer as determined by the Committee, (iii) in an employment
position or salary grade classified by the Company as eligible to participate in
the Plan, and (iv) eligible to participate in the RSIP. In the event an
individual satisfies the foregoing requirements except he or she is not eligible
to

 



--------------------------------------------------------------------------------



 



participate in the RSIP (e.g., an individual within an employee group to which
the RSIP has not been extended), such individual may, in the discretion of the
Committee, be considered an Employee solely for purposes of allowing such
individual to elect Before-tax Deposits and not for purposes of being eligible
for Employer Contributions.
          (13) “Employer” is the Company and, except as prescribed by the
Committee, each other corporation or unincorporated business which is a member
of a controlled group of corporations or a group of trades or businesses under
common control (within the meaning of Code section 414(b) or (c)) which includes
the Company, but with respect to other business entities during only the periods
of such common control with the Company.
          (14) “Employer Contributions” are amounts contributed under the Plan
by Participating Employers pursuant to Article IV, and includes Employer
Discretionary Contributions described in Section 4.1 and Employer Matching
Contributions described in Section 4.2.
          (15) “Equity Awards” are stock-related awards granted under the
Omnibus Incentive Plan that are designated as eligible to be deferred under this
Plan in the award letter or other document evidencing such award.
          (16) “ERISA” is the Employee Retirement Income Security Act of 1974,
as amended. Any reference to a specific provision of the Code shall be deemed to
refer to successor provisions thereto and the regulations promulgated
thereunder.
          (17) “Fair Market Value” has the meaning ascribed in the Omnibus
Incentive Plan.
          (18) “Investment Fund” is a deemed investment made available by the
Committee and selected (or deemed selected) by a Participant for purposes of
crediting investment earnings and losses to a Participant’s Account.
          (19) “Omnibus Incentive Plan” is the Pentair, Inc. 2008 Omnibus Stock
Incentive Plan, or any successor thereto, as it may be amended from time to
time.
          (20) “Participant” is an individual who has validly elected to
participate hereunder and who has elected Before-tax Deposits, deferrals of
Equity Awards or is entitled to receive Employer Contributions. An individual
who has become a Participant shall continue as a Participant until the earlier
of his or her death and the date the balance in his or her Account has been
paid.
          (21) “Participating Employer” is the Company and each other Employer,
except as otherwise prescribed by the Committee or the terms of any purchase
agreement entered into with respect to the Company’s or an affiliates
acquisition of such Employer.
          (22) “Performance-Based Compensation” is Bonus Compensation or Equity
Awards the amount of which, or the entitlement to which, is contingent on the
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least twelve (12) months. Goals are
considered preestablished if established in writing no

 



--------------------------------------------------------------------------------



 



later than ninety (90) days after the commencement of the performance period.
Performance-Based Compensation does not include any amount or payment that will
be paid either regardless of performance, or based upon a level of performance
that is substantially certain to be met at the time the criteria is established.
Notwithstanding the foregoing, Bonus Compensation or Equity Awards will be
considered Performance-Based Compensation if the compensation will be paid
regardless of satisfaction of the performance goals in the event of the
Participant’s death, Disability or a CIC, provided that payment under such
circumstances without regard to the satisfaction of the performance criteria
will not constitute Performance-Based Compensation.
          (23) “Plan Year” is the calendar year.
          (24) “Pre-Deferral Compensation” is the combined amount of Base and
Bonus Compensation which would have been paid in a Plan Year but for a
Before-tax Deposit election hereunder or a before-tax deposit election under the
RSIP, or both.
          (25) “Retirement” is an individual’s Separation from Service on or
after the attainment of age fifty-five (55) and the completion of at least ten
(10) years of service with one or more Employers.
          (26) “RSIP” is the Pentair, Inc. Retirement Savings and Stock
Incentive Plan, as amended, or any successor plan thereto.
          (27) “Separation from Service” is the termination of employment as an
employee, from all business entities that comprise the Employer, for reasons
other than death or Disability. A Participant will be deemed to have incurred a
Separation from Service when the level of bona fide services performed by the
Participant for the Employer permanently decreases to a level equal to twenty
percent (20%) or less of the average level of services performed by the
Participant for the Employer during the immediately preceding thirty-six
(36) month period (or such lesser period of service). Notwithstanding the
foregoing, a Participant on a bona fide leave of absence from an Employer shall
be considered to have incurred a Separation from Service no later than the six
(6) month anniversary of the absence (or twenty-nine (29) months in the event of
an absence due to a Disability described in the last sentence of
Section 2.1(11)) or the end of such longer period during which the individual
has the right by law or agreement to return to employment upon the expiration of
the leave. Notwithstanding the foregoing, if following the Participant’s
termination of employment from the Employer the Participant becomes a
non-employee director or becomes or remains a consultant to the Employer, then
the date of the Participant’s Separation from Service may be delayed until the
Participant ceases to provide services in such capacity to the extent required
by Code section 409A.
          (28) “Share” is a share of the Company’s Common Stock, par value of
$0.16-2/3. No Shares have been authorized for issuance under this Plan. All
Shares payable under this Plan are issued from the Omnibus Incentive Plan.
          (29) “Share Unit Fund” is the Investment Fund described in
Section 6.2(b), which is deemed invested in Shares. The Share Unit Fund shall be
used solely as a means to track deferrals of Equity Awards.
          (30) “Share Unit” is a unit that has a value equal to one Share.

 



--------------------------------------------------------------------------------



 



          (31) “Specified Employee” is a Participant who is a key employee for a
Plan Year, with such status as to that period becoming effective as of April 1st
next following such Plan Year and lasting until the following April 1st. A key
employee is an employee of an Employer who (i) at any time during the Plan Year
owns at least five percent (5%) of the stock (or capital or profits interest) of
an Employer, (ii) owns one percent (1%) of the stock (or capital or profits
interest) of an Employer and whose compensation exceeds the dollar limit for
such period described in Code section 416(1)(iii), or (iii) is an officer of an
Employer and whose compensation exceeds the dollar limit for such period
described in Code section 416(1)(i), as adjusted. No more than the lesser of
fifty (50) employees or ten percent (10%) of all employees shall be treated as
officers for that period by reason of clause (iii) immediately preceding. In the
event the number of officers exceeds such number, the employees included in such
number will be those with the highest compensation for that period.
          (32) “Spouse” is an individual, of a sex opposite to that of a
Participant, whose marriage to a Participant is recognized under the laws of the
United States (or one of the United States) or any other generally recognized
jurisdiction.
          (33) “Trust” is the Pentair, Inc. Non-Qualified Deferred Compensation
Plan Trust.
          (34) “Trustee” is the person appointed as the trustee under the Trust.
          (35) “Unforeseeable Emergency” is a severe financial hardship to the
Participant resulting from: an illness or accident to the Participant or his or
her Spouse or tax-dependent; the loss of a home due to an uncompensated (by
insurance or otherwise) casualty; and other similar extraordinary and
unforeseeable circumstances beyond the control of the Participant.
          (36) “Valuation Date” is, with respect to Investment Funds which
correspond to funds available under the RSIP, a date as of which such
corresponding funds are valued under the RSIP; with respect to other Investment
Funds, it is the last day of each Plan Year and such other dates as are
prescribed by the Committee.
     Section 2.2. Eligibility to Participate.
          (a) Eligibility to Make Before-tax Deposits and Deferrals of Equity
Awards. Subject to the provisions of Article III, all Employees are eligible to
elect Before-tax Deposits and to defer Equity Awards.
          (b) Eligibility for Employer Contributions. Employees eligible to
receive an Employer Discretionary Contribution for a Plan Year are described in
Section 4.1(a), and Employees eligible to receive an Employer Matching
Contribution for a Plan Year are described in
Section 4.2(a).
          (c) Suspension of Eligibility. (1) Failure to Qualify as an Employee.
Once an individual becomes an Employee, such individual shall remain an
Employee, regardless of the identity of his or her Participating Employer, so
long as he or she continues to be described in Section 2.1(12). In the event an
individual becomes an Employee and thereafter remains

 



--------------------------------------------------------------------------------



 



employed by an Employer but not as an Employee or such Employer is not then a
Participating Employer, except as directed by the Committee such individual’s
eligibility to elect Before-tax Deposits or deferrals of Equity Awards shall be
suspended at the end of the Plan Year in which such status change occurs and
such individual’s eligibility to receive an allocation of Employer Contributions
shall be suspended immediately on the date such status change occurs.
          (2) Resumption. Upon resuming status as an Employee, an individual
whose eligibility to participate in the Plan has been suspended may again elect
Before-tax Deposits or deferrals of Equity Awards under the Plan pursuant to the
provisions of Article III.
     Section 2.3. Purpose. As a tax-qualified plan, the RSIP is subject to
various Code provisions which limit artificially the contributions which can be
made on behalf of participants. The Plan is designed to offer the same
contribution formulas (without duplication) as are offered under the RSIP but
without regard to such Code provisions, including Code sections 401(a)(17)
(compensation cap), 401(k) and 401(m) (annual discrimination tests and related
rules for elective and matching contributions), 402(g) and 414(v) (annual dollar
limit on elective contributions), and 415(c) (limit on annual additions). In
addition, the Plan is designed to offer participants the ability to defer
certain items of compensation that would not be able to be deferred under the
RSIP, such as equity awards granted under the Omnibus Incentive Plan. It is
intended that all Accounts represent retirement income within the meaning of 4
USC § 114(b)(1)(I)(ii) if paid after termination of employment. The Plan is not
solely intended to provide benefits in excess of the Code section 415 limits,
however, and therefore it is not an “excess benefit plan” as defined in ERISA
section 3(36).
     Section 2.4. Construction.
          (a) General. Wherever any words are used herein in the singular,
masculine, feminine or neuter form, they shall be construed as though they were
used in the plural, feminine, masculine or non-neuter form, respectively, in all
cases where such interpretation is reasonable. The words “hereof ,” “herein,”
“hereunder,” and other similar compounds of the word “here” shall mean and refer
to this entire document and not to any particular Article or Section. Titles of
Articles and Sections are for general information only, and the Plan is not to
be construed by reference thereto.
          (b) Applicable Law. To the extent not preempted by ERISA or any other
federal statute, the Plan shall be construed and its validity determined
according to the substantive laws of the State of Minnesota, without reference
to conflict of law principles thereof. In case any provision of the Plan shall
be held illegal or invalid for any reason, the Plan shall be construed and
enforced as if it did not include such provision.

 



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPANT DEFERRALS
     Section 3.1. Election to Participate.
          (a) General. (1) Annual Election. Prior to January 1 of each Plan
Year, an Employee may elect: (A) to make Before-tax Deposits from his or her
Base Compensation that will be earned and paid in such Plan Year, (B) to make
Before-tax Deposits from his or her Bonus Compensation that will be earned (or
begin to be earned) in such Plan Year, (C) to defer all or a portion of his or
her Equity Awards that will be granted in such Plan Year (for this purpose, an
Equity Award shall be considered granted when the Company takes action to
approve such grant), and (D) the form and time of distribution of the Account
with respect to such Plan Year, as permitted by Section 7.1(b). Such election
shall be made as of the times the Committee may prescribe and shall be
irrevocable as of December 31 of the year immediately preceding the Plan Year
for which such elections are effective.
          (2) Mid-Year Elections: Bonus Compensation or Equity Award. If and to
the extent allowed by the Committee, an Employee also may elect Before-tax
Deposits from his or her Bonus Compensation and may elect to defer all or a
portion of his or her Equity Awards as follows:

  (i)   If the Bonus Compensation or Equity Award qualifies as Performance-Based
Compensation, the election may be made no later than six (6) months before the
end of the performance period; or     (ii)   If the Bonus Compensation or Equity
Award is subject to a substantial risk of forfeiture that will not lapse until
at least thirteen (13) months after the date of award or grant (or earlier upon
death, Disability or a CIC), the election may be made no later than the first
thirty (30) days after the date of award or grant; provided that if the Bonus
Compensation actually vests within the first thirteen (13) months by reason of
the Employee’s death, Disability, or a CIC, then the deferral election shall be
cancelled; or     (iii)   If the Bonus Compensation or Equity Award is subject
to a substantial risk of forfeiture that will not lapse until at least one year
after the date of grant, the election may be made at least one year prior to the
date such award will vest, provided that the amount is deferred for a minimum of
five (5) years from the date the Bonus Compensation or Equity Award vests.

          Such election shall be made as of the times the Committee may
prescribe and shall be irrevocable as of the latest date permitted hereunder. If
an Employee has not previously elected a time and form of distribution with
respect to the Account to which the deferrals described herein will be credited,
he or she may do so as part of his or her deferral election hereunder.



 



--------------------------------------------------------------------------------



 



          (b) Participation During Plan Year.
          (1) Initial Participation. An Employee who first becomes eligible to
participate in the Plan during a Plan Year may elect, within the first thirty
(30) days of becoming so eligible, (A) Before-tax Deposits from his or her Base
Compensation for that Plan Year earned and paid after such election, and (B) the
form and time of distribution of the Account with respect to such Plan Year, as
permitted by Section 7.1(b). Such individual may also make the elections
described in Section 3.1(a)(2), if applicable.
          (2) Resumption of Participation. An individual who has been eligible
to participate in the Plan, who loses such eligibility by reason of a Separation
from Service or otherwise, and who again becomes eligible to participate in the
Plan, shall not be eligible to participate in the Plan for purposes of
authorizing Before-tax Deposits or deferrals of Equity Awards, and shall not be
eligible to receive an allocation of Employer Contributions, for the Plan Year
in which he or she again becomes so eligible unless he or she (i) has not been
eligible to make Before-tax Deposits or deferrals of Equity Awards for two
(2) or more consecutive years or (ii) has previously incurred a Separation from
Service and been paid all benefits under the Plan after such separation and
before again becoming eligible for the Plan.
     Section 3.2. Amount of Participant’s Deferrals.
          (a) Deferral Elections. At the time an Employee elects to make
Before-tax Deposits or defer an Equity Award for a Plan Year, he or she shall
designate the percentage of Base Compensation, Bonus Compensation, or Equity
Awards to be deferred. Except as described subsection (c), the percentage
elected shall be irrevocable with respect to the compensation to which it
relates. In the event a payroll period with respect to Base Compensation
straddles the end of a Plan Year, the election, if any, to defer for the Plan
Year in which the payroll period ends shall control the amount or rate to be
deferred.
          (b) Maximum Deferrals and Coordination with the RSIP. The maximum
deferrals which may be elected by a Participant for a Plan Year shall be
established from time to time by the Committee and may be expressed as a maximum
amount or percentage. Different maximums may be applied to deferrals of Base,
Bonus Compensation, and Equity Awards or different items of Bonus Compensation
and Equity Awards. Such maximums shall be established before a Plan Year and
shall apply throughout that year, or shall apply to the award to which the
maximum relates. Any such maximums on Base and Bonus Compensation shall be first
absorbed by Before-tax Deposits and then, to the extent the maximum has not been
reached, by before-tax deposits under the RSIP.
          (c) Intra-Year Cessation of Before-tax Deposits. In the event a
Participant dies, becomes Disabled, or, as directed by the Committee, applies
for and is granted a distribution pursuant to Article VIII, Before-tax Deposits
on behalf of such Participant for the balance of the Plan Year shall be
suspended. The suspension shall be effective no later than the second payroll
period ending after the Participant’s death; two and one-half (2-1/2) months
after the Participant becomes Disabled; or the second payroll period ending
after the Committee approves the distribution and directs the suspension,
whichever is applicable.

 



--------------------------------------------------------------------------------



 



     Section 3.3. Payment of Deposits to Trustee. Unless otherwise directed by
the Committee, a Participating Employer shall remit amounts withheld as
Before-tax Deposits to the Trustee as soon as administratively feasible after
such amounts are withheld. In the event the Committee so otherwise directs or if
the Trust (or some other funding arrangement) does not then exist, then the
amounts so withheld shall be retained by the Participating Employer as part of
its general assets and, in order to determine investment earnings and losses
thereon, shall be allocated to one or more Investment Funds as determined by the
Committee no later than the first day of the second calendar month immediately
following the calendar month of such withholding.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
EMPLOYER CONTRIBUTIONS
     Section 4.1. Employer Discretionary Contribution.
          (a) Eligibility for Employer Discretionary Contributions. Employees
eligible to receive an Employer Discretionary Contributions for a Plan Year
shall be those individuals

  (i)   eligible to elect Before-tax Deposits for that year;     (ii)   who are
eligible to receive an employer discretionary contribution under the RSIP for
that year,     (iii)   whose covered compensation under the RSIP for that Plan
Year is:

  (1)   actually limited by the applicable dollar amount provided for under Code
section 401(a)(17), or     (2)   reduced by reason of Before-tax Deposits; and

  (iv)   who are employed by an Employer as of the end of that Plan Year;
provided, however, that such year-end employment shall not be required for the
year in which employment ends due to death, Disability, or Retirement.

          (b) Amount of Discretionary Contribution. Participating Employers
shall make an Employer Discretionary Contribution on behalf of their eligible
Employees for a Plan Year in an amount equal to (i) the employer standard
discretionary contribution rate in effect under the RSIP for the Plan Year (as
determined by the Committee) multiplied by the eligible Employee’s Pre-Deferral
Compensation for the Plan Year, up to the applicable dollar limit under
Section 4.3, less (ii) the employer standard discretionary contribution (as
determined by the Committee) made on behalf of such Employee to the RSIP for
that year.
     Section 4.2. Employer Matching Contribution.
          (a) Eligibility for Employer Matching Contributions. Employees
eligible to receive an Employer Matching Contribution for a Plan Year shall be
those individuals

  (i)   who are eligible to receive an employer matching contribution under the
RSIP for such year,     (ii)   whose covered compensation under the RSIP for
that Plan Year is:

  (1)   actually limited by the applicable dollar amount provided for under Code
section 401(a)(17), or     (2)   reduced by reason of Before-tax Deposits; and

 



--------------------------------------------------------------------------------



 



  (iii)   who are employed by an Employer as of the end of that Plan Year;
provided, however, that such employment shall not be requested for the year in
which such employment ends due to death, Disability, or Retirement.

          (b) Amount of Matching Contribution. With respect to each Employee
eligible to receive an Employer Matching Contribution for a Plan Year, that
Employee’s Participating Employer shall contribute a matching contribution equal
to A — B, where A equals the matching contribution which would have been made on
his or her behalf under the RSIP for that year assuming:

  (i)   the covered compensation limit thereunder was the applicable dollar
limit for that year under Section 4.3,     (ii)   the provisions of Code
sections 401(k) and (m), 402(g), 414(v), and 415(c) (and any similar or
analogous Code limits on the amount or rate of contributions under the RSIP) did
not apply,     (iii)   all Before-tax Deposits for such year had been made for
that year under the RSIP,     (iv)   covered compensation thereunder included
Before-tax Deposits made with respect to that year, and

B equals the matching contributions made on his or her behalf under the RSIP for
that year. In determining B, payment of the matching contribution to the
Employee under the RSIP to satisfy Code section 401(m) shall be ignored but any
forfeiture of such contribution shall, if in fact taken into account in
determining B, reduce B.
     Section 4.3. Limit on Compensation for Purposes of Employer Contributions.
The maximum amount of the aggregate of a Participant’s Base Compensation and
Bonus Compensation that will be considered for purposes of determining Employer
Contributions shall be established from time to time by the Committee and shall
be communicated to the Participants. For the Plan Year beginning January 1,
2008, the maximum amount of the aggregate of a Participant’s Base Compensation
and Bonus Compensation for purposes of determining Employer Contributions shall
be $700,000.
     Section 4.4. Payment of Deposits to Trustee. Unless otherwise directed by
the Committee, a Participating Employer shall pay its share of the Employer
Contributions for a Plan Year as soon as administratively feasible after the
entire Employer Contribution for such year has been determined. In the event the
Committee so otherwise directs or if the Trust (or some other funding
arrangement) does not then exist, then such share shall be retained by the
Participating Employer as part of its general assets and, in order to determine
investment earnings and losses thereon, shall be allocated to one or more
Investment Funds as determined by the Committee no later than the first day of
the calendar month immediately following the calendar month in which such entire
Contribution has been determined.

 



--------------------------------------------------------------------------------



 



ARTICLE V
TRUSTEE AND TRUST AGREEMENT
     Section 5.1. Appointment.
          (a) General. The Plan is an unfunded deferred compensation
arrangement. Neither the Company nor any Participating Employer shall be
required to establish a trust or to in any way segregate assets for purposes of
funding or otherwise providing benefits under the Plan. The Company may,
however, in its sole discretion, establish and maintain an unfunded grantor
trust with one or more persons selected by the Committee to act as Trustee. If a
Trustee is so appointed, such Trustee shall hold, manage, administer and invest
the assets of the Trust, reinvest any income, and make distributions in
accordance with the directions of the Committee and the provisions of the Plan
and Trust. The trust agreement shall be in such form and contain such provisions
as the Committee deems necessary and appropriate to effectuate the purposes of
the Plan. The terms and provisions of the trust agreement shall control in case
of a conflict between the terms and provisions of such agreement and the terms
and provisions of the Plan.
          (b) Removal and Resignation. Pursuant to the notice requirements and
other procedures contained in the Trust agreement, and in accordance with the
Trust agreement, the Committee may, at any time and from time to time, remove a
Trustee or any successor Trustee and any such Trustee or any successor Trustee
may resign. If the provisions of the Trust agreement remain in effect at the
time of removal or resignation of the Trustee, the Committee shall appoint a
successor Trustee.
     Section 5.2. Fees and Expenses. Except as directed by the Company, the
Trustee’s fee, and related fees and expenses, shall be paid by the Company and
Participating Employers. Brokerage fees, asset-based fees for custodial,
investment and management services, and other investment expenses (e.g.,
participant record-keeping fees) which relate to Investment Funds, shall be paid
out of the Trust and charged to the fund of the Trust and the Accounts of the
Participant to which such fees and costs are attributable.
     Section 5.3. Use of Trust. To the extent any assets are held in the Trust,
such assets shall at all times be the property of the Company or a Participating
Employer and, as such, shall remain subject to the claims of general creditors
of the Company or the Participating Employer, as the case may be, in the event
of bankruptcy or insolvency. No Participant or Beneficiary shall by reason of
the Plan and Trust have any rights to any assets of the Trust, the Company or a
Participating Employer nor to Investment Funds or other property generally, and
neither the existence of the Plan nor the establishment of a Trust shall be
interpreted or construed as a guaranty that any funds which may be held in trust
will be available or sufficient for the payment of benefits under the Plan.
     Section 5.4. Responsibility and Authority for Fund Management. The Company
may, in its sole discretion, establish and maintain a funding policy, and may
delegate to the Committee the following duties and authority:

 



--------------------------------------------------------------------------------



 



  (i)   to establish Investment Funds for purposes of crediting investment
earnings and losses to Accounts, including the authority to add to or change the
number and nature of the Investment Funds from time to time;     (ii)   to
direct the investment and reinvestment of all or any portion of the assets, if
any, held by the Trustee under the Trust; and     (iii)   to periodically review
the performance of the Investment Funds.

     Section 5.5. Trust Assets. Neither the Company, a Participating Employer
nor the Trustee shall be obligated to purchase any asset or Investment Fund
designated by a Participant pursuant to the provisions of Article VI for
purposes of crediting investment earnings and losses to such Participant’s
Accounts. To the extent the Company and Participating Employers remit Before-tax
Deposits or Employer Contributions to the Trustee, however, and the Investment
Fund designated by the Participant as a deemed investment for his or her
Accounts consists of an asset which the Trustee cannot purchase or an investment
which is not readily available on the open market, the Trustee shall, subject to
the direction of the Committee, return any such amounts to the Company and
Participating Employers in the form of cash. To the extent a Participant
reallocates all or a portion of the balance in his or her Accounts into an
Investment Fund which consists of an asset the Trustee cannot purchase, the
Trustee shall withdraw from the Trust cash equal to the fair market value of
such investment designation and return such cash to the Company or other
Participating Employers.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
INVESTMENT; PARTICIPANT’S ACCOUNTS
     Section 6.1. Allocation and Reallocation of Before-Tax Deposits and
Employer Contributions.
          (a) Allocation. For purposes of crediting earnings to his or her
Accounts, a Participant shall elect to allocate Before-tax Deposits and Employer
Contributions to one or more of the Investment Funds. A Participant may elect to
change the mix of such allocations in accordance with rules prescribed by the
Committee. An election under this Section 6.1(a) shall remain in effect unless
changed by the Participant; provided, however, that neither the Company, a
Participating Employer, the Committee nor the Trustee shall be obligated to
purchase any investment designated by a Participant. Investment Funds are
selected by a Participant solely for purposes of determining the investment
earnings and losses to be credited to a Participant’s Accounts.
          (b) Reallocation. In accordance with rules prescribed by the
Committee, a Participant may reallocate the balance credited to his or her
Accounts among the available Investment Funds. Any such reallocation shall apply
to the entire balance of such Accounts attributable to participation in the
Plan, and not just to Before-tax Deposits and Employer Contributions made
subsequent to such reallocation.
          (c) Participant-Directed Investment. (1) General. The availability of
Investment Funds for purposes of crediting earnings to Accounts is not a
recommendation to designate a deemed investment in any one Investment Fund. The
selection of deemed investments is solely the responsibility of each
Participant. No officer, employee or other agent of an Employer or the Trustee
is authorized to advise or make any recommendation concerning the selection of
Investment Funds and no such person is responsible for determining the
suitability or advisability of any such selection.
          (2) Participant Responsibility. Participants shall be solely
responsible for selecting, monitoring, and changing the Investment Funds in or
by which their Account balances are invested. Neither the Company, a
Participating Employer, Committee member, nor the Administrator shall be
responsible for such investment decisions. To the extent a Participant does not
expressly exercise investment discretion over his or her Accounts, he or she
shall be deemed to have elected to direct investments to or by the same
Investment Fund used for such purposes under the RSIP, except as otherwise
provided by the Committee.
     Section 6.2. Allocation of Deferred Equity Awards.
          (a) Allocation. Deferrals of Equity Awards shall be automatically
allocated to the Share Unit Fund on the date of vesting, unless otherwise
determined by the Committee. A Participant shall not have the right to
re-allocate such deferrals out of the Share Unit Fund.
          (b) Share Unit Fund. A deferral of an Equity Awards shall be
allocated, to the Share Unit Fund as follows: (i) if the deferral relates to
Shares, or Equity Awards whose value equals the Fair Market Value of a Share,
the Participant’s Account shall be credited with a number of Shares Units equal
to the number of Shares (or Share-related Equity Awards)

 



--------------------------------------------------------------------------------



 



deferred, or (ii) if the deferral relates to cash (such as dividend
equivalents), such amount shall be converted to whole and fractional Share
Units, with fractional units calculated to three decimal places, by dividing the
amount to be allocated by the Fair Market Value of a Share on the effective date
of such allocation. If any dividends or distributions (other than in the form of
Shares) are paid on Shares while a Participant has Share Units credited to his
Account, such Participant shall be credited with additional Shares Units equal
to the amount of the cash dividend paid or Fair Market Value of other property
distributed on one Share, multiplied by the number of Share Units credited to
the Participant’s Account on the date the dividend is declared. Any other
provision of this Plan to the contrary notwithstanding, if a dividend is paid on
Shares in the form of a right or rights to purchase shares of capital stock of
the Company or any entity acquiring the Company, no additional Share Units shall
be credited to the Participant’s Account with respect to such dividend, but each
Share Unit credited to a Participant’s Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Account at a
time when such rights are attached to Shares, shall thereafter be valued as of
any point in time on the basis of the aggregate of the then Fair Market Value of
one Share plus the then Fair Market Value of such right or rights then attached
to one Share.
          (c) Transactions Affecting Common Stock. In the event of any
transaction affecting Shares that would cause an adjustment to be made under
Section 16(a) of the Omnibus Incentive Plan, the Committee may make appropriate
equitable adjustments with respect to the Share Units credited to the Account of
each Participant, including without limitation, adjusting the date as of which
such units are valued and/or distributed, as the Committee determines is
necessary or desirable to prevent the dilution or enlargement of the benefits
intended to be provided under the Plan.
          (d) No Shareholder Rights With Respect to Share Units. Participants
shall have no rights as a stockholder pertaining to Share Units credited to
their Accounts.
     Section 6.3. Investment of Deposits and Employer Contributions. The
Committee may, in its discretion, direct the Trustee to invest a Participant’s
Before-tax Deposits and Employer Contributions in the Investment Funds
designated by the Participant, to the extent such investment is available on the
open market and can be purchased by the Trustee and owned by the Trust.
Regardless of whether any deposits or Employer Contributions are actually
invested in the Investment Funds designated by Participants, however, the
Committee shall maintain a bookkeeping account on behalf of each Participant to
which shall be credited the investment results of each Investment Fund so
designated to adjust the amounts in each Participant’s Accounts. At least each
calendar quarter, the Committee shall make available or cause to be made
available a report or other information indicating the increase or decrease in
the value of each Participant’s Accounts. Any earnings of an Investment Fund
shall be deemed to be reinvested in the same Investment Fund for purposes of
maintaining a Participant’s Accounts.

 



--------------------------------------------------------------------------------



 



     Section 6.4. Participant’s Accounts.
          (a) Establishment of Accounts. Separate Accounts shall be established
and maintained for each Participant by Plan Year and Investment Fund. To the
extent necessary or appropriate to provide for proper administration of the
Plan, including the tracking of payment date and form elections, a Participant’s
Account for a Plan Year shall include separate balances or subaccounts for
interests derived from Before-tax Deposits, deferred Equity Awards, Employer
Contributions and such other separate balances as the Committee shall determine.
The Committee shall also identify or otherwise maintain separate Accounts or
subaccounts for Participants by reference to the identity of the Participant’s
Employer, to the extent practicable.
          (b) Crediting of Accounts. The appropriate Accounts of each
Participant shall be credited with the amounts of Before-tax Deposits, deferred
Equity Awards and Employer Contributions made for each Plan Year. The
reallocation of a Participant’s Accounts, if permitted, shall be appropriately
credited as of the Valuation Date coincident with or next following the
effective date of the reallocation. The maintenance of such Accounts shall not,
however, entitle a Participant to any ownership, preferred claim or beneficial
interest in any Investment Fund or in any specific asset of the Trust.
Investment Funds are deemed investments and used solely for purposes of
determining the earnings and losses to be credited to a Participant’s Accounts.
          (c) Vesting of Accounts. A Participant’s Account shall be fully
vested, except that the portion of the Account arising from the deferral of an
Equity Award shall vest in accordance with the terms of the Equity Award to
which it relates.
     Section 6.5. Beneficiaries. The foregoing provisions of this Article VI
shall be applied, to the extent relevant, with respect to Accounts payable under
the Plan to a Beneficiary of a deceased former Participant.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
PAYMENT OF ACCOUNTS
     Section 7.1. Time and Form of Payments.
          (a) General. Except as otherwise provided in the Plan, a Participant
shall receive his or her entire vested Account balance allocable to a Plan Year
in a lump sum within ninety (90) days of the first to occur of his or her
(i) Separation from Service, (ii) Disability, or (iii) a CIC. In the event the
payment event is due to a Separation from Service and as of the date of the
Separation from Service the Participant is a Specified Employee, however, the
lump sum shall be paid within thirty (30) days after the six (6) month
anniversary of such date.
          (b) Election of Distribution. A Participant may elect, in accordance
with Section 3.1 and subject to such limitations as may be prescribed by the
Committee, to receive distribution of his or her vested Account balance
allocable to a Plan Year:
          (1) Time of Payment. As of one specific future date, provided such
date is at least two (2) years following the last date by which such an election
can be made for that year (or with respect to the portion of the Account
relating to an Equity Award, the date the award is fully vested, if later) and
such date cannot be more than five (5) years after the earlier of the date the
Participant becomes Disabled and the date he or she has a Separation from
Service. In the event the date finally selected is less than two (2) years, the
Participant shall be treated as having not made a specific date election for
that year, or, by reason of subsequent event, is more than five (5) years after
the relevant date, the Participant shall be treated as having selected the fifth
(5th) anniversary of such date as the date of payment. Except as provided in
Section 8.5, such an election once finally effective cannot be changed by the
Participant.
          (2) Calculation of Payment. In annual installments over five (5) or
ten (10) years. Each such installment shall be determined by using the vested
Account balance for such year as of the most recent Valuation Date before the
payment date and dividing such balance by the number of years left in the
installment period and the final installment shall include the remaining vested
Account balance. The second year and later installments shall be paid, as far as
practicable, on the anniversary date of the first installment. Except as
provided in Section 7.4, such an election once finally effective cannot be
changed by the Participant. In the event the payment event is due to a
Separation from Service, and as of the date of Separation from Service the
Participant is a Specified Employee, however, the first installment payment may
not be made until after the six (6) month anniversary of such date.
          (c) Form of Payment. All payments made under a Participant’s Account,
other than from the Share Unit Fund, shall be made in cash. Payment from the
Share Unit Fund shall be distributed in the form of Shares, with each whole
Share Unit being paid in the form of one Share. Fractional Share Units shall be
distributed in cash by multiplying the fractional Share Unit by the Fair Market
Value of a Share immediately prior to the date of payment. All Shares payable
under the Plan shall be issued from the Omnibus Incentive Plan.

 



--------------------------------------------------------------------------------



 



     Section 7.2. Distribution Due to Death.
          (a) Death Benefit. If a Participant dies before receiving payment of
all of the vested amounts allocated to his or her Accounts, then notwithstanding
the payment dates or forms of payment elected, and regardless of whether the
Participant had Separated from Service before death or was a Specified Employee
as of such separation, all such unpaid benefits shall be paid to his or her
Beneficiary within ninety (90) days of the date of death. Notwithstanding the
foregoing, the Employer shall not be obligated to make payment to a Beneficiary
(and will not be liable for any failure to make distribution within ninety
(90) days of the date of death) unless and until the Committee has verified the
identity of the Beneficiary and the Beneficiary has established the right to
receive payment of such benefits.
          (b) Default. If a Participant fails to make a valid Beneficiary
designation, makes such a designation but is not survived by any named
Beneficiary, or makes such a designation but the designation does not
effectively dispose of all benefits payable after the Participant’s death, then,
to the extent benefits are payable after the Participant’s death, all such
benefits shall be paid to the Participant’s Spouse (if the Spouse survives the
Participant), or if the Participant has no Spouse or such Spouse does not
survive the Participant, the personal representative or equivalent of the
Participant’s estate or, if no such person has been appointed, then in
accordance with the laws of intestate succession of the jurisdiction in which
the Participant was domiciled as of the date of death.
          (c) Form of Distribution. Distribution to a Beneficiary shall be made
in a lump sum in cash or Shares in accordance with Section 7.1(c).
          (d) Death of Beneficiary. If a Beneficiary dies after the Participant
but before receiving payment of all benefits under the Plan which would have
been paid to such Beneficiary but for his or her death, then all such unpaid
benefits shall be paid within ninety (90) days after such death to the personal
representatives or equivalent of such beneficiary’s estate. Notwithstanding the
foregoing, the Employer shall not be obligated to make payment to the
beneficiary’s estate (and will not be liable for any failure to make
distribution within ninety (90) days of the date of death) unless and until the
Committee has verified the identity of such representative.
     Section 7.3. Payment of Employer Contributions. To the extent a Participant
or Beneficiary, as the case may be, has received or commenced receiving benefits
hereunder, and the Participant or former Participant is subsequently determined
to be entitled to an allocation of Employer Contributions for the Plan Year in
which the Participant’s active participation in the Plan ceased, then the
Company or Participating Employer shall timely pay any such contribution to such
person or, if such person is receiving an installment form of distribution, the
Committee shall adjust the balance of the installments due to reflect the amount
of such Employer Contribution effective with the due date of the next
installment payment. Any such amount shall remain subject to all applicable
provisions of the Plan until so paid.

 



--------------------------------------------------------------------------------



 



     Section 7.4. Later Payment Deferral Elections.
          (a) General. A Participant who elected a specific payment date
pursuant to Section 7.1(b) may, in accordance with the provisions of this
Section 7.4 and while an Employee, elect to change the date or form, or both, of
payment of the vested Account balance allocable to a Plan Year. No more than two
(2) such elections shall be allowed as to the Account balance for a Plan Year.
          (b) Election Rules. The later election must be otherwise valid
pursuant to Section 7.2(b), as if an original election, and must be (i) made at
least one (1) year before the then scheduled payment date and (ii) extend the
then scheduled payment date by five (5) or more years.
          (c) Form of Payment. For purposes of applying this Section 7.4 and
implementing the six (6) month delay rule for Specified Employees, each of the
forms of payment awards under the Plan shall be treated as a single payment due
to be made as of the first scheduled payment date.
     Section 7.5. Miscellaneous.
          (a) De Minimis Amount Payout. In the event a Participant who has a
Separation from Service has a vested Account balance or portion thereof for all
years which in the aggregate (under all such arrangements treated as the same
plan for this purpose under Section 409A and Treasury Regulations thereunder) is
$15,500 (or such higher amount described in Code section 402(g)(1)(B) as is then
in effect) or less, then such vested balance or portion under all such plans so
combined shall be immediately paid in a cash lump sum notwithstanding the other
Plan provisions or the Participant’s payment elections.
          (b) Permissible Delay and Acceleration. The payment provisions of
Article VII are subject to exceptions or overrides in the discretion of the
Committee or other person, other than the Participant concerned, as otherwise
provided in the Plan or as allowed under Code section 409A.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
EMERGENCY WITHDRAWALS
     Section 8.1. Restricted Withdrawals.
          (a) General. A Participant who is not otherwise then entitled to an
immediate lump sum distribution may, upon a showing of an Unforeseeable
Emergency which cannot be satisfied by other available liquid assets, request a
withdrawal from the Participant’s vested Account balance, but excluding amounts
allocated to the Share Unit Fund. An emergency withdrawal cannot be requested
more frequently than once each Plan Year.
          (b) Determination. The Committee or its delegate shall determine
whether the relevant facts and circumstances represent an Unforeseeable
Emergency and the amount necessary to satisfy such need. The Committee may
require such proof as it deems appropriate to evidence the existence of and the
amount necessary to satisfy the emergency or extraordinary circumstances,
including a certification that the need cannot be relieved (i) through
reimbursement from insurance, (ii) by reasonable liquidation of other assets
(but such available assets shall be determined without regard to the
Participant’s account balances under the RSIP and the Plan, whether attributable
to amounts deferred before 2005 or after 2004), or (iii) by cessation of
Before-tax Deposits. If and to the extent the cessation of Before-tax Deposits
can remedy such need, the Committee may direct such immediate cessation and
suspend the Participant’s right, for such period of time as it deems
appropriate, to elect Before-tax Deposits.
          (c) Time for Payment. Distributions pursuant to this Article shall be
made in cash within ninety (90) days after the withdrawal is approved by the
Committee. If a Participant should die after requesting an emergency withdrawal,
but prior to the distribution thereof, the withdrawal election shall be deemed
revoked.
          (d) Committee Discretion. Approval of an emergency withdrawal shall be
in the sole discretion of the Committee, and no such approval shall be given if
the Committee determines that allowing such withdrawal may have an adverse tax
consequence to the Company, Participating Employers, the Plan or other
Participants. In the Committee’s sole discretion, such approval may require the
suspension of a Participant’s right to elect Before-tax Deposits for such period
of time as the Committee directs.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
PLAN ADMINISTRATION
     Section 9.1. Committee.
          (a) General. The Committee shall consist of the persons listed on
Schedule A. The Committee shall have exclusive responsibility for the general
administration and operation of the Plan and the power to take any action
necessary or appropriate to carry out such responsibilities. In addition, the
Committee shall provide generally for the operation of the Plan and be a liaison
between Employers to assure uniform procedures as appropriate. The duties of the
Committee shall include, but not be limited to, the following:

  (i)   to prescribe, require and use appropriate forms;     (ii)   to
formulate, issue and apply rules and regulations;     (iii)   to prepare and
file reports, notices and any other documents relating to the Plan which may be
required by law;     (iv)   to interpret and apply the provisions of the Plan;  
  (v)   to authorize and direct benefit payments.

In exercising such powers and duties, and other powers and duties granted under
the Plan or Trust to the Committee, the Committee and each member thereof is
granted such discretion as is appropriate or necessary to carry out the duties
and powers so delegated. This discretion necessarily follows from the fact that
the Plan, the Trust and related documents do not, and are not intended to,
prescribe all rules necessary to administer the Plan or anticipate all
circumstances or events which may arise in the course of such administration.
          (b) Code Section 409A. The Plan shall be administered, and the
Committee, its delegate and the Administrator shall exercise their discretionary
authority under the Plan, in a manner consistent with Code section 409A. Any
permissible discretion to accelerate or defer a Plan payment under such
Regulations, the power to exercise which is not otherwise described expressly in
the Plan, shall be exercised by the Committee. In the event the matter over
which such discretion may be exercised relates to a Committee member, or such
member is otherwise unable to fairly exercise such discretion, such member shall
not take part in the deliberations and decisions regarding that matter.
          (c) Allocation to Participating Employers. To the extent practicable,
the Committee shall account for the Trust assets in such manner as will permit
the accurate allocation of Accounts or parts thereof, including the investment
earnings and losses attributable thereto, to the relevant Participating
Employer. The Committee shall provide to each Participating Employer all
information necessary to permit each such Employer to prepare any reports or tax
filings which may be required by reason of its status as a Participating
Employer.
          (d) Action by Compensation Committee of the Board. Notwithstanding the
foregoing, if any action or determination of the Committee as set forth in the
Plan is required to

 



--------------------------------------------------------------------------------



 



be taken by the Compensation Committee of the Board of Directors of the Company
in order to comply with applicable law, the Company’s governance charters or the
listing requirements of any exchange on which the Company’s common stock is then
listed, then all references herein to the “Committee” shall include the
Compensation Committee of the Board to the extent deemed necessary or advisable.
     Section 9.2. Organization and Procedure. The Committee may have a chairman,
a secretary, and such other officers as it deems appropriate. Subject to
Section 9.1, action on any matter shall be taken on the vote of at least a
majority of all members of the Committee at any meeting or upon unanimous
written consent of all members without a meeting. The Committee may adopt such
bylaws, procedures and operating rules as it deems appropriate.
     Section 9.3. Delegation of Authority and Responsibility. The Committee may,
in writing, delegate to any one or more of its members the authority to execute
documents on behalf of the Committee and to represent the Committee in any
matters or dealings involving such Committee.
     The Committee may delegate in writing certain of its powers to a person
employed by an Employer under such terms and conditions as may be specified by
the Committee. Employees of an Employer who are not members of the Committee or
persons to whom powers are delegated, shall perform such duties and functions
relating to the Plan as the Committee may direct and supervise. It is expressly
provided, however, that the Committee shall retain full and exclusive authority
and responsibility for and respecting any such activities by other employees,
and nothing contained in this Section 9.3 shall be construed to confer upon any
such employee any discretionary authority or control respecting the
administration or operation of the Plan.
     Section 9.4. Use of Professional Services. The Committee may obtain the
services of such attorneys, accountants, record keepers or other persons as it
deems appropriate, any of whom may be the same persons who are providing
services to an Employer. In any case in which the Committee utilizes such
services, it shall retain exclusive discretionary authority and control over the
administration and operation of the Plan.
     Section 9.5. Fees and Expenses. Committee members who are employees of the
Company or a Participating Employer shall serve without compensation but shall
be reimbursed for all reasonable expenses incurred in their capacity as
Committee members. No employee members of the Committee or persons performing
services pursuant to Section 9.4 shall receive greater than reasonable
compensation for their services. All compensation for services and expenses
shall be paid from the Trust unless the Company, in its sole discretion, elects
to pay them. To the extent not paid by the Company, such compensation and
expenses shall be paid out of the principal or income of the Trust and charged
to Accounts.
     Section 9.6. Communications. Requests, claims, appeals, and other
communications related to the Plan and directed to the Company or the Committee
shall be in writing and shall be made by transmitting the same via the U.S.
Mail, certified, return receipt requested, to the Sidekick Committee, c/o Senior
Vice President of Human Resources, at the address listed in the latest summary
description for the Plan.

 



--------------------------------------------------------------------------------



 



     Section 9.7. Claims.
          (a) Filing Claims. A Participant or Beneficiary (or a person who in
good faith believes he or she is a Participant or Beneficiary, i.e., a
“claimant”) who believes he or she has been wrongly denied benefits under the
Plan may file a written claim for benefits with the Administrator. Although no
particular form of written claim is required, no such claim shall be considered
unless it provides a reasonably coherent explanation of the claimant’s position.
          (b) Decision on Claim. The Administrator shall in writing approve or
deny the claim within sixty (60) days of receipt, provided that such sixty
(60) day period may be extended for reasonable cause by notifying the claimant.
If the claim is denied, in whole or in part, the Administrator shall provide
notice in writing to the claimant, setting forth the following:
          (1) the specific reason or reasons for the denial;
          (2) a specific reference to the pertinent Plan provisions on which the
denial is based;
          (3) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material is
necessary; and
          (4) the steps to be taken if the claimant wishes to appeal the
decision to the Committee.
          (c) Appeal of Denied Claim. (1) Filing Appeals. A claimant whose claim
has been denied in whole or in part may appeal such denial to the Committee by
filing a written appeal with the Administrator within sixty (60) days of the
date of the denial. A decision of the Administrator which is not appealed within
the time herein provided shall be final and conclusive as to any matter which
was presented to the Administrator.
          (2) Rights on Appeal. A claimant (or a claimant’s duly authorized
representative) who appeals the Administrator’s decision shall, for the purpose
of preparing such appeal, have the right to review any pertinent Plan documents,
and submit issues and comments in writing to the Committee.
          (d) Decision by Appeals Committee. The Committee shall make a final
and full review of any properly appealed decision of the Administrator within
sixty (60) days after receipt of the appeal, provided that such period may be
extended for reasonable cause by notifying the claimant. The Committee’s
decision shall be in writing and shall include specific reasons for its
decisions and specific references to the pertinent Plan provisions on which its
decision is based.

 



--------------------------------------------------------------------------------



 



ARTICLE X
PLAN AMENDMENTS, PLAN TERMINATION,
AND MISCELLANEOUS
     Section 10.1. Amendments and Termination.
          (a) General. While it is intended the Plan shall continue in effect
indefinitely, the Company may from time to time modify, alter or amend the Plan
or the Trust, provided that no amendment affecting the rights, duties or
responsibilities of the Trustee may be made without the Trustee’s consent.
Except as otherwise inconsistent with Section 9.1(b), the Company may at any
time order the temporary suspension or complete discontinuance of Before-tax
Deposits, deferrals of Equity Awards or Employer Contributions, or may terminate
the Plan. Except as described in subsection (b) following, no such amendment
shall reduce the balance in any Participant’s Accounts determined as of the
later of the date the amendment is adopted or effective.
          (b) Amendments to Comply with Applicable Law. Nothing herein shall be
construed to prevent any modification, alteration or amendment of the Plan or
Trust which is required to comply with the provision of any applicable law or
regulation relating to the establishment or maintenance of this Plan and Trust.
Except as otherwise provided herein, or as necessary to comply with such law or
regulation, no such amendment shall reduce the balance in any Participant’s
Accounts determined as of the later of the date the amendment is adopted or
effective.
          (c) Participating Employers. An Employer may become a Participating
Employer by agreeing to withhold and make contributions for its Employees as
provided for herein. An Employer which becomes a Participating Employer thereby
agrees to pay or provide for the payment of benefits hereunder to those
Participants (and their Beneficiaries) employed by it, but only to the extent
such benefits are attributable to contributions, and investment earnings and
losses credited thereon, related to the period of such employment. A
Participating Employer shall have no discretionary authority or control over the
administration of the Plan or the Fund.
          An Employer, other than the Company, which becomes a Participating
Employer thereby agrees that any subsequent modifications, alterations and
amendments to the Plan by the Company shall be deemed to have been adopted by
the Participating Employer.
          An Employer, other than the Company, may cease to be a Participating
Employer by adopting a written resolution of its board of directors and
delivering such resolution to the Committee. No resolution ending participation
in the Plan shall be effective until thirty (30) days after it is received by
the Committee. Unless otherwise provided herein, ceasing to be a Participating
Employer shall not relieve such Employer of its obligation hereunder to provide
for the payment of benefits credited to Accounts on behalf of Participants
during the time such Employer was a Participating Employer.
          (d) Plan Termination. If the Plan is terminated, the Committee may
elect to either terminate or retain the Trust. Any decision to terminate the
Plan or the Trust shall not reduce the balance of a Participant’s Accounts under
the Plan as of the effective date of such termination, nor shall it terminate,
amend or otherwise change the liability of the Company or Participating Employer
to pay or provide for the payment of benefits under the Plan.

 



--------------------------------------------------------------------------------



 



     Section 10.2. Non-Guarantee of Employment. Nothing contained in this Plan
shall be construed as a contract of employment between an Employer and a
Participant, or as a right of any Participant to be continued in the employment
of an Employer, or as a limitation on the right of an Employer to discharge any
Participant with or without notice or with or without cause.
     Section 10.3. Rights to Trust Asset.
          (a) Rights of Participants. No Participant or any other person shall
have any right to, or interest in, any part of the Trust assets upon termination
of employment or otherwise, except as otherwise provided under the Plan. If the
assets of the Trust are insufficient to pay the vested amounts credited to a
Participant’s Accounts, the Participant’s Employer shall pay any such amounts
from its other general assets. If such Employer does not timely pay such
benefits, then, except as described in Section 10.2(b), the sole recourse of a
claimant Participant or Beneficiary shall be against such Employer and neither
the Company nor any other Employer shall be responsible to pay or provide for
the payment of such benefits or liable for the nonpayment thereof.
          (b) Company Assumption of Liability. If the Participant’s employment
is terminated due to the sale of the stock (or rights analogous to stock) or
assets of his or her Employer by the Company, the Company shall assume and be
responsible for the payment of benefits to such Participant as necessary
pursuant to this Section 10.3 even though it may not have been such
Participant’s Employer. The Company’s obligation under this Section 10.3(b)
shall cease as of the earlier of the date all such benefits are paid to the
affected Participant or the date the person who purchased such stock or assets,
or a person who controls such person, agrees in writing to assume the liability
for the benefits credited to the affected Participants by reason of their
participation in the Plan.
     Section 10.4. Suspension of Rules.
          (a) Federal Securities and Other Laws. Notwithstanding anything in the
Plan to the contrary, and to the extent and for the time reasonably necessary to
comply with federal securities laws (or other applicable laws or regulations),
elective deferrals, Participant investment-direction, and payment dates and
forms under the Plan may be suspended, changed, or delayed as necessary to
comply with such laws or regulations; provided, however, any payments so delayed
shall be paid to the Participant or Beneficiary as of the earliest date the
Committee determines that such payment will not cause a violation of any such
laws or regulations.
          (b) Section 162(m). If the Committee reasonably determines that a
scheduled payment of benefits under the Plan will not be deductible by an
Employer by reason of Code section 162(m), it may, if and to the extent
permitted by Code section 409A, suspend all such payments to the extent not so
deductible. Payments so suspended shall be paid by the fifteenth (15th) day of
the third month after the affected Participant dies, becomes Disabled, or incurs
a Separation from Service, or if earlier, when such payment is deductible by the
Company;

 



--------------------------------------------------------------------------------



 



provided, however, if the Participant is a Specified Employee when he or she
incurs a Separation from Service, payments suspended pursuant to this subsection
shall be paid as described except the six (6) month anniversary of the actual
Separation from Service shall be treated as the date the affected Participant
Separated from Service.
          (c) Offset for Amounts Due. A Participant’s vested Account balance may
be reduced by one or more offsets to repay any amounts then due and owing to an
Employer, unless another means of repayment is agreed to by the Committee.
Except for the right to immediate offset for an amount up to $5,000, or such
higher amount as allowed under Treasury Regulations or other directives, the
Account balance shall not be so offset before it is otherwise scheduled to be
paid to the Participant or Beneficiary and the amount then offset shall not
exceed the amount that would be otherwise so paid.
     Section 10.5. Requirement of Proof. In discharging their duties and
responsibilities under the Plan, the Committee or other individual may require
proof of any matter concerning this Plan, and no person shall acquire any rights
or be entitled to receive any benefits under this Plan until such proof is
furnished.
     Section 10.6. Indemnification. The Company shall indemnify each member of
the Committee and hold each of them harmless from the consequences of acts or
conduct when done in their capacity as Committee members. This provision shall
apply only if the member acted in good faith and in a manner reasonably believed
to be solely in the best interests of the Participants and Beneficiaries and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe the conduct was unlawful. Such indemnification shall cover any and all
reasonable attorneys’ fees and expenses, judgments, fines and amounts paid in
settlement, but only to the extent such amounts are (i) actually and reasonably
incurred, (ii) not otherwise paid or reimbursable under an applicable Employer
paid insurance policy, and (iii) not duplicative of other payments made or
reimbursements due by the Company or its affiliates under other indemnity
agreements.
     In no event shall this Section 10.6 be construed to require the Company to
indemnify third parties with whom it may contract to perform administrative or
investment management duties or to indemnify the Trustee to any extent beyond
what may be required under such contract or the Trust agreement, respectively.
     Section 10.7. Non-Alienation and Taxes.
          (a) General. Except as otherwise expressly provided herein or as
otherwise required by law, no right or interest of any Participant or
Beneficiary in the Plan and the Trust shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, attachment, garnishment, execution, levy, bankruptcy, or any other
disposition of any kind, either voluntary or involuntary, prior to actual
receipt of payment by the person entitled to such right or interest under the
provisions hereof, and any such disposition or attempted disposition shall be
void.
          (b) Tax Withholdings. (1) General. Benefits earned under the Plan and
payment of such benefits shall be subject to tax reporting and withholding as
required by law and

 



--------------------------------------------------------------------------------



 



the amount of such withholding may be determined by treating such benefits as
being in the nature of supplemental wages. If tax withholdings must be made
before such benefits are paid to a Participant or Beneficiary (e.g., FICA taxes
on Before-tax Deposits), they shall be made from other wages paid to such
individual apart from the Plan to the extent reasonably possible; provided,
however, if such other wages are insufficient for that purpose, the withholdings
shall be made from and reduce Before-tax Deposits or Employer Contributions, as
applicable, for the individual concerned or, if no such contributions are
available, the relevant Employer shall advance the withholdings, the appropriate
Account balance of the individual concerned shall be reduced in the same amount,
and upon the direction of the Committee the Trustee shall remit to the Employer
an amount equal to such reduction.
          (2) Tax Consequences. Neither the Company nor any other Employer
represents or guarantees that any particular federal, foreign, state or local
income, payroll, or other tax consequence will result from participation in this
Plan or payment of benefits under the Plan.
     Section 10.8. Not Compensation Under Other Benefit Plans. No amounts
allocated to a Participant’s Account shall be deemed to be salary or
compensation for purposes of the RSIP or any other employee benefit plan of the
Company or any other Employer except as and to the extent otherwise specifically
provided in such other plan.
     Section 10.9. Savings Clause. If any term, covenant, or condition of this
Plan, or the application thereof to any person or circumstance, shall to any
extent be held to be invalid or unenforceable, the remainder of this Plan, or
the application of any such term, covenant, or condition to persons or
circumstances other than those as to which it has been held to be invalid or
unenforceable, shall not be affected thereby, and, except to the extent of any
such invalidity or unenforceability, this Plan and each term, covenant, and
condition hereof shall be valid and shall be enforced to the fullest extent
permitted by law.
     Section 10.10. Facility of Payment. If the Committee shall determine a
Participant or Beneficiary entitled to a distribution hereunder is incapable of
caring for his or her own affairs because of illness or otherwise, it may direct
any distribution from such Participant’s Accounts be made, in such shares as it
shall determine, to the Spouse, child, parent or other blood relative of such
Participant or Beneficiary, or any of them, or to such other person or persons
as the Committee may determine, until such date as it shall determine such
incapacity no longer exists; provided, however, the exercise of this discretion
shall not cause an acceleration or delay in the time of payment of Plan benefits
except to the extent, and only for the duration of, the time reasonably
necessary to resolve such matters or otherwise protect the interests of the
Plan. The Committee shall be under no obligation to see to the proper
application of the distributions so made to such person or persons and any such
distribution shall be a complete discharge of any liability under the Plan to
such Participant or Beneficiary, to the extent of such distribution.
     Section 10.11. Requirement of Releases. If in the opinion of the Committee,
any present or former Spouse or dependent of a Participant or other person shall
by reason of the law of any jurisdiction appear to have any bona fide interest
in Plan benefits that may become payable to a Participant or with respect to a
deceased Participant, or otherwise has asserted such a claim, the Committee may
direct such benefits be withheld pending receipt of such written

 



--------------------------------------------------------------------------------



 



releases as it deems necessary to prevent or avoid any conflict or multiplicity
of claims with respect to the payment of such benefits, but only to the extent
and for the duration reasonably necessary to resolve such matters or otherwise
protect the interests of the Plan.
     Section 10.12. Board Action. Any action which is required or permitted to
be taken by the Board of Directors of the Company under the Plan may be taken by
the Compensation Committee of such board or any other authorized committee of
such board.
     Section 10.13. Computational Errors. In the event mathematical, accounting,
or similar errors are made in processing or paying a benefit under the Plan, the
Committee may make such equitable adjustments as it deems appropriate (which may
be retroactive) to correct such errors.
     Section 10.14. Unclaimed Benefits. In the event any person who is entitled
to benefits hereunder cannot be located despite reasonable and diligent efforts
to do so, then such person’s benefits shall be automatically forfeited as of the
last day of the Plan Year next following the year in which such benefits first
became payable; provided, however, in the event such person subsequently makes a
valid claim for such forfeited benefits prior to the termination of the Plan,
such benefits shall be reinstated and immediately paid.
     Section 10.15. Communications. The Committee, or its delegate, or the
Trustee, as to the function or authority concerned, shall prescribe such forms
of communication, including forms for benefit application and the like, with
respect to the Plan and Fund as it deems appropriate. Except as otherwise
prescribed by such persons or otherwise provided by governing statute or
regulation, any such communication and assent or consent thereto may be handled
by electronic means.

 



--------------------------------------------------------------------------------



 



ARTICLE XI
TRANSITIONAL RULES
     Section 11.1. Introduction. This Plan document is effective on January 1,
2009 (i.e., the “effective date”) and, except as otherwise provided herein,
shall apply only to those Participants who are eligible to actively participate
in the Plan on or after the effective date. For the period that began on
January 1, 2005 and ended December 31, 2008, the Plan as in effect on December
31, 2004 governed the rights and obligations of the Company and Participants,
except as modified by the Company in its discretion so that the Plan and its
operations were in good faith compliance with Code Section 409A.
     Section 11.2. Amounts Deferred Under Prior Plan. Account balances
(including earnings and losses on such balances regardless of when incurred)
attributable to deposits and contributions for periods before 2005 shall be
accounted for separately from account balances attributed to deposits and
contributions for periods after 2004 and such pre-2005 deferrals shall be
governed by the terms and conditions of the Plan as in effect on December 31,
2004, which are contained in a separate plan document.
     The undersigned, by the authority of the Board of Directors of Pentair,
Inc., does hereby approve the form and content of this amended and restated Plan
document.

             
Dated:
           
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITTEE MEMBERS
1. Senior Vice President of Human Resources
2. Vice President of Compensation and Benefits
3. Vice President of Treasury and Tax

 